Citation Nr: 1312159	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-45 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Entitlement to an increased evaluation for residuals, left knee injury with degenerative arthritis, currently rated at 10 percent prior to June 1, 2011, and 40 percent thereafter.

2.  Entitlement to an increased evaluation for right knee degenerative arthritis, currently rated noncompensable prior to June 1, 2011, and 10 percent thereafter.

3.  Entitlement to an increased evaluation for a right hip strain, currently rated noncompensable prior to June 1, 2011, and 10 percent thereafter.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a videoconference Board hearing on his November 2010 substantive appeal.  Subsequently, however, in February 2011, he withdrew his request for a Board hearing in writing.  

In statements submitted by the Veteran in November 2010 and June 2011, he disagreed with the initial rating established for his service-connected back disability.  In June 2011, the RO issued a statement of the case.  The Veteran did not file a timely substantive appeal in response; therefore, the issue is no longer on appeal.  However, in August 2012, he submitted an additional statement, indicating that he wished to "retain [his] present appeal for the arthritic degenerative lower spine 20 percent evaluation."  The Board construes this as an intent to open a claim for an increased rating for the Veteran's service-connected back disability.  As it has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over this matter; therefore, it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the remand section below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In August 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim of entitlement to an increased evaluation for residuals, left knee injury with degenerative arthritis.

2.  In August 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim of entitlement to an increased evaluation for right knee degenerative arthritis.

3.  In August 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim of entitlement to an increased evaluation for a right hip strain.

4.  In August 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim of entitlement to service connection for left ear hearing loss.

5.  In August 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim of entitlement to service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of an appeal of his claim of entitlement to an increased evaluation for residuals, left knee injury with degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of his appeal of his claim of entitlement to an increased evaluation for right knee degenerative arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for withdrawal by the Veteran of his appeal of his claim of entitlement to an increased evaluation for a right hip strain have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

4.  The criteria for withdrawal by the Veteran of his appeal of his claim of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).

5.  The criteria for withdrawal by the Veteran of his appeal of his claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

In August 2012, before the Board promulgated a decision with regard to any of the matters herein, the Veteran submitted a written request to withdraw from appellate consideration his claims for higher ratings for his service-connected left knee, right knee, and right hip disabilities, as well as his claims for service connection for left ear hearing loss and tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they must therefore be dismissed.


ORDER

The appeal of entitlement to an increased evaluation for residuals, left knee injury with degenerative arthritis, is dismissed.

The appeal of entitlement to an increased evaluation for right knee degenerative arthritis is dismissed.

The appeal of entitlement to an increased evaluation for right hip strain is dismissed.

The appeal of entitlement to service connection for left ear hearing loss is dismissed.

The appeal of entitlement to service connection for tinnitus is dismissed.


REMAND

The Veteran claims that he is unable to work due to his service-connected disabilities.

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2012); see 38 C.F.R. §§  3.340(a), 3.341(a) (2012).  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a).

The Veteran is presently service-connected for residuals, left knee injury with degenerative arthritis (10 percent prior to June 1, 2011, and 40 percent thereafter), right knee degenerative arthritis (noncompensable prior to June 1, 2011, and 10 percent thereafter), a right hip strain (noncompensable prior to June 1, 2011, and 10 percent thereafter), lumbar spine degenerative arthritis (10 percent effective April 15, 2010, and 20 percent effective June 1, 2011), and a left shoulder condition (10 percent).  His combined evaluations have been 20 percent from November 17, 2009; 30 percent from April 15, 2010; and 70 percent from June 1, 2011.

The Veteran has not been provided with a VA examination relating specifically to his claim for TDIU.  At the same time, the Board does acknowledge that the Veteran was provided with VA examinations in October 2009 relating to his left knee rating claim, in December 2009 relating to his right hip, right knee, and left shoulder service connection claims, in July 2010 relating to his lumbar spine service connection claim, and in June 2011 relating to his left knee, right knee, right hip, and lumbar spine rating claims.  

In pertinent part, the October 2009 VA examination report (left knee) reflects that the Veteran reported that he was working as a telemarketer, and that he was no longer able to do home remodeling work due to his knee pain.  The December 2009 VA examination report (right hip, right knee, left shoulder) reflects that the Veteran was no longer employed in telemarketing due to the economy.  The July 2010 VA examination report (lumbar spine) reflects that the Veteran was no longer employed in phone sales due to "medical reasons," and the examiner also noted that the Veteran's muscle relaxer prescription affects his speech.  Finally, the June 2011 VA examination report (left knee, right knee, right hip, and lumbar spine) reflects that the examiner noted that the Veteran had not worked since 2009 due to his knees and back.

In this case, the Board finds that it cannot make a decision with regard to the Veteran's claim based on the above VA examination reports (and other evidence of record).  While the July 2010 VA examiner noted that the Veteran was unable to work in phone sales due to medical reasons, no further rationale or explanation was provided.  Likewise, no rationale was provided by the June 2011 VA examiner as to why the Veteran was unable to work due to his service-connected knee and lumbar spine disabilities.  Therefore, the Board finds that a remand is necessary to obtain a new VA examination to clarify whether the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities, including whether the Veteran is able to perform sedentary employment (for example, as a telemarketer).  See Gary v. Brown, 7 Vet. App. 229 (1994) (VA examination for TDIU should generally address the extent of functional and industrial impairment from the veteran's service-connected disabilities); Friscia v. Brown, 7 Vet. App. 294 (1994) (duty to supplement the record by obtaining a VA examination that includes an opinion on what effect the appellant's service-connected disability has on his ability to work).

As a final matter, the Board notes that the Veteran submitted a VA Form 21-8940, Application for Increased Evaluation Based on Unemployability, dated in August 2012.  The AOJ must review the information provided and determine whether additional development is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  Review the Veteran's August 2012 VA Form 21-8940, Application for Increased Evaluation Based on Unemployability, and determine whether additional development is required.

2.  Schedule the Veteran for an appropriate VA compensation examination(s) to determine the effect of his service-connected disabilities on his employability.  Service connection is currently in effect for: left knee, right knee, right hip, lumbar spine, and left shoulder disabilities.  The Veteran's claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  Any tests deemed necessary should be performed.  

Based on examination findings and other evidence contained in the claims file, the examiner(s) is/are asked to comment on whether it is at least as likely as not the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, to include his service-connected left knee, right knee, right hip, lumbar spine, and left shoulder disabilities.  

In making this determination, the examiner(s) must consider the Veteran's level of education, experience, and occupational background (including, most recently, telemarketing, and prior to, home remodeling) in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone). While review of the entire file is required, attention is invited to the Veteran's statements regarding his unemployment status in VA examinations dated in October and December 2009, July 2010, and June 2011.

A clear explanation of the underlying reasons for all opinions expressed is required.  The examiner is reminded that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


